Citation Nr: 0102016	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an effective date prior to April 25, 1997, 
for service connection for post-traumatic stress disorder 
(PTSD), for purposes of accrued benefits.

3.  Entitlement to an increased initial rating for PTSD, 
evaluated as 30 percent disabling, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from December 1941 to 
October 1945, died in December 1998.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 1999 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran initiated his claim for service connection 
for PTSD on April 24, 1997; he had PTSD at that time.

2.  From April 24, 1997, the veteran's PTSD was manifested by 
anxiety, depression, nightmares, isolation, irritability, 
anger, and panic attacks of such a degree as to result in 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  An effective date of April 24, 1997, for service 
connection for PTSD, for accrued benefits purposes, is 
warranted.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.151(a), 3.155(a), 3.400(b)(2) (2000).

2.  The criteria for a 100 percent evaluation for PTSD from 
April 24, 1997, for accrued benefits purposes, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the appellant and her representative 
were provided a statement of the case, relating to the issues 
of an increased evaluation for PTSD and an earlier effective 
for service connection for PTSD, both for accrued benefits 
purposes, in April 1999.  This statement of the case informed 
the appellant and her representative what the basis was for 
reaching a determination in her claims for accrued benefits.  
All VA and private treatment records, that are relevant, 
appear to have been obtained.  The Board, therefore, 
concludes that the provisions of the newly enacted Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been complied with.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individuals 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

The first communication received from the veteran indicating 
a desire to claim entitlement to service connection for PTSD 
is a statement dated April 22, 1997.  This statement reflects 
that he desired to file a claim for service connection for 
PTSD.  A notation on the front of the statement, in the right 
lower corner, indicates the date of May 8, 1997, and a May 
12, 1997, letter to the veteran indicates that his claim for 
compensation had been received on May 8, 1997.  However, on 
the back of the April 22, 1997 statement, a date-stamp of 
April 24, 1997 has been placed.  The statement by the veteran 
also includes several attachments which have been date-
stamped April 24, 1997 as well.  

Since the statement is dated April 22, 1997, and bears both 
the dates April 24 and May 8, 1997, the Board concludes that 
in resolving all doubt in the appellant's behalf, the 
statement was received on April 24, 1997.

A VA treatment record, dated March 31, 1997, reflects an 
assessment of PTSD.  Since the veteran's claim for service 
connection for PTSD was received on April 24, 1997, and there 
is competent medical evidence reflecting that he had PTSD on 
that date, an effective date of April 24, 1997 is warranted 
for service connection for PTSD for accrued benefits 
purposes.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.155, 3.400.

Although September 1993 treatment records reflect that the 
veteran was seen at a mental health clinic where a diagnostic 
impression included rule out PTSD, and a March 31, 1997 VA 
treatment record includes an assessment of PTSD, none of 
these records reflect that the veteran had indicated a desire 
to claim service connection for PTSD.  Since there is no 
evidence of record indicating that the veteran initiated a 
claim for service connection for PTSD prior to the receipt of 
the statement on April 24, 1997, a preponderance of the 
evidence is against an effective date prior to April 24, 1997 
for service connection for PTSD.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

38 C.F.R. Part 4, Diagnostic Code 9411, of the Rating 
Schedule provides that total occupational and social 
impairment due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, warrants a 100 percent evaluation.  

Since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The record reflects that the veteran has received regular 
outpatient care for his service-connected PTSD since April 
24, 1997.  VA treatment records, dated in April 1997, reflect 
that the veteran continued to have sleep dysfunction because 
of nightmares about combat.  His PTSD was characterized as 
chronic and severe and his Global Assessment of Functioning 
(GAF) was indicated to be 51.  Treatment records, dated in 
May 1997, reflect that the veteran had begun sleep group 
therapy, but treatment records continue to indicate that he 
experienced sleep dysfunction with nightmares.  A February 
1998 VA treatment record continues to reflect the veteran's 
sleep problems and indicates an impression of PTSD.  The 
veteran's GAF was reported to be 41.  Subsequent VA treatment 
records, through November 1998, continue to reflect that the 
veteran's GAF was 41.  A September 1998 treatment record 
notes that the veteran was isolated, irritable, angry, and 
had occasional panic attacks. 

The American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), 
indicates that a GAF score of 41 to 50 reflects serious 
symptoms or any serious impairment in social, occupational, 
or school functioning, such as no friends or unable to keep a 
job.  A GAF of 51 to 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers.  

While the veteran's GAF was initially indicated to be 51, the 
record indicates that he began treatment for sleep 
dysfunction secondary to his combat nightmares in May 1997 
without indication that he experienced any sustained 
improvement.  Rather, in January 1998 his GAF was indicated 
to be 41 and remained at that level through November 1998.  
The record indicates that the veteran died on December 12, 
1998.  With consideration that the veteran's primary symptom 
was nightmares related to combat, and the record indicates 
that he experienced this symptom from April 1997 and 
thereafter, the Board concludes that his symptoms have 
remained essentially the same from the date of grant of 
service connection, April 24, 1997.  With consideration of 
the severity of the nightmares and resulting sleep 
dysfunction, as well as the GAF scores that have been 
assigned, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
service-connected PTSD resulted in total occupational and 
social impairment from April 24, 1997.  In resolving all 
doubt in the appellant's favor, a 100 percent evaluation for 
PTSD from April 24, 1997, for accrued benefits purposes, is 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411.


ORDER

An earlier effective date of April 24, 1997, for service 
connection for PTSD, for accrued benefits purposes, is 
granted, subject to laws and regulations governing the 
payment of monetary benefits.

An increased evaluation of 100 percent for PTSD from April 
24, 1997, for accrued benefits purposes, is granted, subject 
to laws and regulations governing the payment of monetary 
benefits.


REMAND

An April 6, 1999 RO decision, inter alia, denied entitlement 
to dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).  The appellant 
was notified of that action by official letter dated April 
20, 1999.  A statement received from the appellant, on April 
30, 1999, refers to the April 20, 1999 letter and indicates a 
desire to appeal with respect to dependency and indemnity 
compensation.  The statement of the case, issued in June 
1999, addresses the issue of entitlement to service 
connection for the cause of the veteran's death, but does not 
address the issue of entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318.  Where there is 
a notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

An April 1999 statement from E.M., M.D., a private physician, 
reflects that the doctor had treated the veteran for many 
years relative to his hypertension and heart disease.  It 
indicates that he had a long history of hypertension during 
his time in the service that required treatment.  Records 
relating to treatment by this private physician for 1995, 
1996, 1997, and 1998 are associated with the record on 
appeal, but it is unclear if the private physician provided 
earlier care for the veteran.

A January 1997 affidavit from D.M.R. indicates that the 
veteran had suffered with heart problems since 1945.  VA Form 
646, submitted by the appellant's representative in June 
1999, refers to D.M.R. as a doctor.  

April 1999 RO decisions denying service connection for the 
cause of the veteran's death and the June 1999 statement of 
the case refer to a March 30, 1999, opinion from a VA doctor 
regarding a relationship between the veteran's coronary 
artery disease and his service-connected PTSD.  A review of 
the record does not indicate that this opinion is associated 
with the claims file.

The April 1999 RO decisions denying service connection for 
the cause of the veteran's death reflect that the appellant 
had not submitted a well-grounded claim.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
and inquire as to the time frame that the 
veteran received treatment from E.M., 
M.D., the author of the April 1999 
statement.  If the appellant indicates 
that treatment records, other than those 
already contained in the claims file from 
1995 to 1998, exist, and after obtaining 
any necessary authorization, the RO 
should contact E.M., M.D., and request 
copies of all records relating to 
treatment of the veteran that are not 
already associated with the record on 
appeal.

2.  The RO should associate the March 30, 
1999, opinion by the VA physician with 
the claims folder.  If this opinion is 
not available, the RO should again 
arrange for a review of the entire claims 
folder by an appropriate VA physician.  
The physician is requested to provide an 
opinion, based on a review of the 
evidence, as to whether it is at least as 
likely as not that the veteran's service-
connected PTSD caused or chronically 
worsened the veteran's coronary artery 
disease.  A complete rationale for any 
opinion offered should be given.  

3.  The RO should arrange for a review of 
the entire claims folder by an 
appropriate VA physician.  The physician 
is requested to provide an opinion, based 
on a review of the evidence, as to the 
date of onset of the veteran's 
hypertension and cardiovascular disease, 
including whether it is at least as 
likely as not that the veteran's coronary 
artery disease or hypertension existed 
during the veteran's active service, 
within one year of discharge from active 
service, or were otherwise related to the 
veteran's active service.  A complete 
rationale for any opinion offered should 
be given.

4.  The RO should contact the appellant 
and inquire as to whether or not D.M.R., 
the affiant in the January 1997 
affidavit, is a doctor.  If the 
appellant's response is that the 
individual is a doctor, the appellant 
should be requested to provide the 
individual's address and any appropriate 
release.  If the individual is identified 
as a doctor, the RO should contact him 
and request that he provide the basis for 
the conclusion that the veteran had heart 
problems since 1945 as expressed in the 
January 1997 affidavit.  

5.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to dependency and indemnity 
compensation under the provisions of 
38 U.S.C.A. § 1318.  All appropriate 
appellate procedures should then be 
followed.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

7.  The RO should then readjudicate the 
issue remaining on appeal.

8.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  In taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the appellant 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 



